SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
DATED EFFECTIVE AS OF APRIL 9, 2005, BETWEEN
GROUP 1 AUTOMOTIVE, INC. AND EARL J. HESTERBERG

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT DATED EFFECTIVE AS OF APRIL 9,
2005, BETWEEN GROUP 1 AUTOMOTIVE, INC. AND EARL J. HESTERBERG (the “Second
Amendment”) is entered into by and between Group 1 Automotive, Inc. (“Employer”)
and Earl J. Hesterberg (“Employee”) this 30th day of April, 2010 (“Effective
Date”).

RECITALS

WHEREAS, Employer and Employee previously entered into that certain Employment
Agreement dated as of April 9, 2005, which is scheduled to expire at midnight on
May 1, 2010 (the “Original Employment Agreement”); and

WHEREAS, Employer and Employee also entered into that certain First Amendment to
the Employment Agreement dated effective November 8, 2007, between Group 1
Automotive, Inc. and Earl J. Hesterberg (the “First Amendment” and together with
the Original Employment Agreement, the “Employment Agreement”); and

WHEREAS, Employer and Employee are currently negotiating a new employment
agreement, the terms and conditions of which have not been finalized as of the
date hereof; and

WHEREAS, Employer and Employee desire to enter into this Second Amendment to
further amend the Employment Agreement to extend the Term for an additional
sixty (60) days through June 30, 2010 (“Extension Period”), in order to complete
negotiations of the new employment agreement, while preserving all other terms
and conditions of such Employment Agreement during said Extension Period;

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree to amend the
Employment Agreement as follows:

1. The first sentence of Section 3.1 of the Employment Agreement shall be
amended in its entirety as follows: “The term of the Agreement shall be from
May 1, 2005 through June 30, 2010 (the “Term”).”

2. All other terms and conditions in the Employment Agreement shall remain in
full force and effect, except as modified herein.

IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
Effective Date.

EMPLOYER:

GROUP 1 AUTOMOTIVE, INC.

     
By:
  /s/ Darryl M. Burman
 
   
Name:
Title:
Date:
  Darryl M. Burman
Vice President
04/30/2010
 
    EMPLOYEE:

 
  /s/ Earl J. Hesterberg
 
   
Name:
Date:
  Earl J. Hesterberg, Individually
04/29/2010
 
   

